Citation Nr: 0306752	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  96-18 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

2.  The propriety of the initial 10 percent rating for the 
service-connected gastrointestinal disability.  

3.  Entitlement to an increased rating for the service-
connected scars of the right ankle and thigh, currently 
evaluated as 10 percent disabling.  









REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969 and from January 1991 to April 1991.  

This matter initially comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO.  

In June 2000, the Board granted service connection for 
disability manifested by a hearing loss and remanded the 
other issues for additional development of the record.  




REMAND

After review of the veteran's claims file, the Board notes 
that, in March 1999, the veteran requested a hearing before a 
Member of the Board at the RO in Huntington, West Virginia.  

A hearing has not been scheduled, and the veteran has not 
indicated a desire to withdraw the request for hearing.  

Accordingly, for Due Process reasons, the Board must REMAND 
the case to the RO for the following action:

The RO should take appropriate steps to 
contact the veteran to clarify whether he 
still desires a Board hearing at the RO.  
If the veteran still wishes to testify 
before a Member of the Board, the RO 
should undertake all indicated steps to 
schedule this hearing at the earliest 
opportunity.  The RO also should 
undertake all indicated development.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




